Title: To James Madison from George Nicholas, 5 September 1792
From: Nicholas, George
To: Madison, James


Dear Sir,
Kentucky Septr. 5th. 92.
I wish truth would permit me to say that our expectations from our new government have been realized. The fact is that there seems to be a foundation laid here for a great degree of unhappiness. This is in part owing to the constitution, in part to the uncommon mixture of extraordinary character which we have amongst us. The constitution is I think defective and bad consequences have already arisen from, the same men being permitted to be members of the legislature and also of the body of electors; from the electors being allowed to appoint the Governor and Senate out of their own body; from the Senate having the power of supplying vacancies in their number; from their approbation being necessary to sanction the Governor’s appointments; and from the legislature’s being left too much at large as to the kind of courts which are to be established. Would a standing body of electors remove these evils or such of them as result from their powers which are now vested in the Senate? A former opinion of mine is confirmed, that the G——r ought to be chosen by the people; when he is not they will not feel that warmth in his ⟨d⟩efence which is necessary to support him against the attacks of the wicked and the discontented. The peculiar character which belongs to our citizens in general will contribute for a time at least to our unhappiness. They were formerly citizens of other countries, and a great proportion of them have been induced to come here by a spirit of discontent or adventure: citizens generally consisting of such men must make a very different mass from one which is composed of men born and raised on the same spot. Our people are all wise, and ought to be great men; they see none about them to whom or to whose families they been accustomed to think themselves inferior; ambitious themselves and desirous of office, they suppose all others to be equally so, and that all have self interest in view more than the public good. With these dispositions it is sufficient for them to know what has been determined on to fix their opinions that it is wrong; that they have not got an office to satisfy them that the appointment is the worst that could be made. You will naturally conclude that no man can promise himself much satisfaction in having any thing to do with such a government; small as the share is that my office gives me in it I would not hold it long if it was not necessary for me to do so to support the Governor who is attacked because he is too worthy a man for the purposes of the designing. We have our busy and evil spirits in as great a proportion as any of the kingdoms of the earth. The devil I find has agents fitted for all stations, who will be contented to fish in small waters when they cannot get employment in larger ones. Our representatives to Congress, except Mr. Brown, will disgrace us. They are made of very soft materials and may be moulded into any form by a workman who will take the trouble to handle them: the only danger will be that after he casts them into the shape he wd. have them wear, that that shape will be liable to be altered at the will of the next who will dirty his hands with them. Our senator is particularly well adapted to this kind of business. I wish I could see him in the hands of Sherman &c., I am much deceived if they do not make him change his opinions as often as any actor ever did his dress. I mention these things as well to gratify my spleen as that some of you may begin with them in time to give them a proper cast; do not delay it long, for others will be early at the work, as their appearance will prove the practicability of it.
Thus you see little people will have their cares as well as great ones; the inhabitants of the desert, as well as the citizens of Philadelphia or of Paris. I fear the last are before this in a bad way. Their prospect seems much worse than that of America ever was. Their want of confidence in each other must be destructive. Faction and war will only hasten the downfal of their government, time if let to itself would have done the work. Will not a counter revolution send thousands to America?
From the last accounts none of the troops had arrived at headquarters, and the General is said to be preparing his winter quarters at for[t] Pitt. We fear it will be too late to do any thing effectual this fall with any army, and we are sure that no season will enable him to do it with his. I am happy to be able to assure you that those who have had any hand in Wilkinson’s appointment have no cause to be ashamed of it. He has done great things circumstanced as he was, and would have done more if it had been practicable. He has as many follies at least as other men, but they are of a kind which would rather increase his value to the community in his present situation than take from it. Perhaps notwithstanding all of them, governmt will not be able to find a man in America who will do the business he is now engaged in as well as he can.
Your next will be a busy and important session; on it will very much depend the future situation of America. If you confirm all that has been done the government will be strong, but probably will end in monarchy. If you destroy all that has been done, liberty will for a time raise it’s head, to be finally crushed by anarchy. The proper road seems to be between the two extremes: submit to what has gone too far to be remedied, cure those evils which will admit of it, and guard against future disorders. Revolutions have become hateful in my eyes; when they are effected by honest men on good principles, they are made to serve rascals and bad purposes.
I am giving unremitting attention to the business of my profession and my farm, but they are at present equally unprofitable, from the occlusion of the courts and the river. Am I not unfortunate that the same thing shd. happen at the same time to two things so different in their natures and both to my prejudice. But I try to work good out of evil, and by improving my farm and my head to be ready to avail myself of the increased demand which the temporary obstruction of both will cause when they are laid open.
Wishing that you may long enjoy all the pleasures without experiencing any of the obstructions of either private or political life, I am Dear Sir, yr. most obdt. servt.
G: Nicholas.
